Exhibit 10.1



 

BACKSTOP AGREEMENT

 

This Backstop Facility Agreement (this “Agreement”) is entered into as of
November 16, 2020, by and between CC Neuberger Principal Holdings II, a Cayman
Islands exempted company (the “Company”), and Neuberger Berman Opportunistic
Capital Solutions Master Fund L.P., a Cayman Islands exempted limited
partnership (the “Purchaser”). Capitalized terms used but not initially defined
in this Agreement shall have the meaning hereinafter ascribed to such terms.

 

WHEREAS, the Purchaser and CC Capital Partners, LLC (“CC Capital”) have
collectively sponsored a series of publicly traded special purpose acquisition
companies (each such sponsored special purpose acquisition company, a “CC
SPAC”), and the related sponsor vehicles for each such CC SPAC (each, a “Sponsor
Vehicle”), for the purpose of each such CC SPAC effecting a merger, share
exchange, asset acquisition, share purchase, reorganization or similar business
combination with one or more businesses (a “Business Combination”);

 

WHEREAS, an allocation of $300,000,000.00 (the “Initial Allocation Amount”,
which amount is subject to increase in accordance with Section 1(a) below), of
committed capital of the Purchaser has been made to backstop redemptions of each
CC SPAC on a first come first serve basis in accordance with the terms of this
Agreement;

 

WHEREAS, as a result of the allocation of the Initial Allocation Amount, the
Purchaser is now entering into this Agreement with the Company, whereby upon
consummation of the Business Combination with respect to the Company (the
“Closing”), the Purchaser will acquire Class A Ordinary Shares (or a successor
security thereto) of the Company, and the Company will issue and sell to the
Purchaser, on a private placement basis, solely to the extent necessary to fund
redemptions of Class A Ordinary Shares (the “Buyer Share Redemptions”) on a
share for share basis, in the amount determined pursuant to Section 2(a)(i)
hereof and subject to the limitations set forth herein (the “Backstop Purchase
Shares”); and

 

WHEREAS, the Purchaser expects to enter (or has entered) into an agreement with
each CC SPAC other than the Company (each, an “Other SPAC”) in the form of this
Agreement (except with respect to changes which would not adversely affect the
rights of the Company, which would include, for the avoidance of doubt, more
favorable provisions to the Other SPAC regarding the Utilization Limit or
utilization priority) which will provide for the acquisition of common stock of
such Other SPAC by the Purchaser in order to fund redemptions by shareholders of
such Other SPAC (each, an “Other Backstop Agreement”).

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.             Notifications of Available Amount; Utilization Request.

 

(a)                 Utilization Limit. The Purchaser shall never be required to
fund an amount (or pay a BPS Purchase Price (as defined below)) pursuant to this
Agreement greater than the sum of, at any time, (i) the Initial Allocation
Amount, plus (ii) any additional allocation of committed capital made available
to backstop redemptions of CC SPACs by CC Capital and the Purchaser in their
sole discretion (if so made, an “Additional Allocation”), minus (iii) the amount
of any utilization by an Other SPAC pursuant to an Other Backstop Agreement
which utilization was notified to the Purchaser prior to the date a Utilization
Notice was delivered pursuant to Section 1(c) hereunder (which amount, as
deducted by this clause (iii), may in no event exceed $300,000,000.00 for the
Company or any single Other SPAC) (such amount, the “Utilization Limit”);
provided, that in no event shall the Utilization Limit ever be an amount in
excess of $300,000,000.00.

 

(b)                Notification of Utilization Limit. Promptly upon the
Company’s request, the Purchaser shall notify the Company of the then-current
Utilization Limit (including changes resulting from (i) an Additional Allocation
having been made or (ii) any Other SPAC having delivered a utilization notice to
the Purchaser pursuant to an Other Backstop Agreement), and such notification
shall include: (i) the amount of such Additional Allocation or the amount
required to be subscribed in accordance with such utilization notice delivered
under an Other Backstop Agreement, as appropriate, and (ii) the resulting
Utilization Limit. The Utilization Limit at any time shall be calculated only in
accordance with Section 1(a)). For purposes of this Agreement, “Business Day”
means any day, other than a Saturday or a Sunday, that is neither a legal
holiday nor a day on which banking institutions are generally authorized or
required by law or regulation to close in the City of New York, New York.

 



 

 

 

(c)                 Notification of Utilization. On the date by which Buyer
Share Redemptions are required to be made in accordance with the Company’s
memorandum and articles of association, as they may be amended from time to time
(the “Memorandum and Articles”) (which date is two (2) Business Days prior to
the date on which the Company’s shareholder meeting with respect to a Business
Combination occurs), to the extent the Company has greater than zero (0) Buyer
Share Redemptions and the amount of any alternative equity financing is less
than the amount required to fund Buyer Share Redemptions, the Company shall
deliver a written notice (the “Utilization Notice”) to the Purchaser setting
forth: (i) the total number of Class A Ordinary Shares of the Company subject to
Buyer Share Redemptions, (ii) the number of Class A Ordinary Shares (or
successor security thereto) the Company is requiring the Purchaser to subscribe
for in accordance with Section 2(a) of this Agreement, which number shall in no
event be greater than the lesser of (x) an amount equal to (1) the then current
Utilization Limit (which information shall be promptly provided by Purchaser to
the Company upon request or otherwise in accordance with Section 1(a) hereof)
divided by (2) $10.00 and (y) the total number of Class A Ordinary Shares
subject to Buyer Share Redemptions (the “Subscription Amount”), (iii) the
resulting BPS Purchase Price (as calculated in accordance with Section 2(a)(i))
and (iv) the Company’s wire instructions. If the Company fails to deliver a
Utilization Notice on the date set forth in the prior sentence, the Company may
provide a Utilization Notice after such date, but not later than twelve (12)
Business Days prior to the Closing Date. A Utilization Notice cannot be made and
the Company shall not be permitted to deliver a Utilization Notice or cause the
Purchaser to acquire any Backstop Purchase Shares to the extent (i) the Company
does not have any Class A Ordinary Shares subject to Buyer Share Redemptions or
(ii) the then-current Utilization Limit is $0. Only one (1) Utilization Notice
may be delivered hereunder. For the avoidance of doubt, (x) to the extent the
proceeds of alternative equity financings, if any, are in an amount sufficient
to fund all of the Company’s Buyer Share Redemptions, the Company shall not be
required to deliver a Utilization Notice hereunder and the Purchaser shall not
be required to purchase any securities hereunder and (y) in no event shall the
Company be required to cause the Purchaser to subscribe for a number of Backstop
Purchase Shares greater than the Subscription Amount necessary to fund the
Company’s Buyer Share Redemptions after taking into account any such alternative
equity financing, and in no event shall the Purchaser be required to purchase
any such Backstop Purchase Shares.

 

(d)                Utilization Priority. In no event will a CC SPAC (including
the Company) be permitted to deliver a Utilization Notice prior to the time by
which shareholders of such CC SPAC are required to deliver notice to such CC
SPAC of the election to require shareholder redemptions (including Buyer Share
Redemptions, which respect to the Company) in accordance with such CC SPAC’s
governing documents, and any utilization notice (including a Utilization Notice
hereunder) delivered prior to such time shall be deemed void and shall not (i)
require the Purchaser to purchase any shares (including Class A Ordinary Shares)
in such CC SPAC (including the Company) or (ii) reduce the utilization limit for
any CC SPAC (including the Utilization Limit for the Company).

 

2.             Sale and Purchase.

 

(a)                 Backstop Purchase Shares.

 

(i)                  Subject to the terms and conditions hereof, solely in the
event of the valid delivery of the Utilization Notice by the Company to the
Purchaser hereunder, the Company shall issue and sell to the Purchaser, and the
Purchaser shall purchase from the Company a number of Backstop Purchase Shares
equal to the Subscription Amount for an aggregate purchase price of $10.00
multiplied by the number of Backstop Purchase Shares issued and sold hereunder
(such aggregate purchase price, the “BPS Purchase Price”). In no event will the
BPS Purchase Price be greater than the lesser of (x) the then-current
Utilization Limit and (y) the total number of Class A Ordinary Shares subject to
Buyer Share Redemptions multiplied by $10.00.

 

(ii)                The valid delivery of the Utilization Notice hereunder shall
serve as notice to the Purchaser that the Purchaser will be required to pay the
BPS Purchase Price, and acquire the Backstop Purchase Shares, at the BPS Closing
(as defined below).

 



 2 

 

 

(iii)              The closing of the sale of the Backstop Purchase Shares (the
“BPS Closing”) shall be held on the same date and immediately prior to the
Closing (such date being referred to as the “Closing Date”); provided, however,
that unless consented to in writing by the Purchaser, the BPS Closing shall not
occur prior to the twelfth (12th) Business Day following the Purchaser’s receipt
of the Utilization Notice. At the BPS Closing, the Company will issue to the
Purchaser the Backstop Purchase Shares, registered in the name of the Purchaser,
against (and concurrently with) the payment of the BPS Purchase Price to the
Company by wire transfer of immediately available funds to the account notified
to the Purchaser by the Company in the Utilization Notice.

 

(b)           Delivery of Backstop Purchase Shares.

 

(i)                  The Company shall register the Purchaser as the owner of
the Backstop Purchase Shares purchased by the Purchaser hereunder (individually
or collectively, the “Securities”) in the register of members of the Company and
with the Company’s transfer agent by book-entry on or promptly after (but in no
event more than two (2) Business Days after) the date of the BPS Closing.

 

(ii)                Each register and book-entry for the Backstop Purchase
Shares purchased by the Purchaser hereunder shall contain a notation, and each
certificate (if any) evidencing the Backstop Purchase Shares shall be stamped or
otherwise imprinted with a legend, in substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS.”

 

(c)                 Legend Removal. If the Backstop Purchase Shares are eligible
to be sold without restriction under, and without the Company being in
compliance with the current public information requirements of, Rule 144 under
the Securities Act of 1933, as amended (the “Securities Act”), then at the
Purchaser’s request, the Company will, at its sole expense, cause the Company’s
transfer agent to remove the legend set forth in Section 2(b)(ii) hereof. In
connection therewith, if required by the Company’s transfer agent, the Company
will promptly cause an opinion of counsel to be delivered to and maintained with
its transfer agent, together with any other authorizations, certificates and
directions required by the transfer agent, that authorize and direct the
transfer agent to transfer such Backstop Purchase Shares without any such
legend; provided, however, that the Company will not be required to deliver any
such opinion, authorization or certificate or direction if it reasonably
believes that removal of the legend could reasonably be expected to result in or
facilitate transfers of Backstop Purchase Shares in violation of applicable law.

 

(d)                Registration Rights. The Purchaser shall have registration
rights with respect to the Backstop Purchase Shares as set forth on Exhibit A
(the “Registration Rights”).

 

3.             Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to the Company as follows, as of the date hereof:

 

(a)                 Organization and Power. The Purchaser is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
formation (if the concept of “good standing” is a recognized concept in such
jurisdiction) and has all requisite power and authority to carry on its business
as presently conducted and as proposed to be conducted.

 

(b)                Authorization. The Purchaser has full power and authority to
enter into this Agreement. This Agreement, when executed and delivered by the
Purchaser, will constitute the valid and legally binding obligation of the
Purchaser, enforceable in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and any other laws of general application affecting enforcement of
creditors’ rights generally, (b) as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies, or (c)
to the extent the indemnification provisions contained in the Registration
Rights may be limited by applicable federal or state securities laws.

 

(c)                 Governmental Consents and Filings. No consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority
is required on the part of the Purchaser in connection with the consummation of
the transactions contemplated by this Agreement.

 



 3 

 

 

(d)                Compliance with Other Instruments. The execution, delivery
and performance by the Purchaser of this Agreement and the consummation by the
Purchaser of the transactions contemplated by this Agreement will not result in
any violation or default (i) of any provisions of its organizational documents,
if applicable, (ii) of any instrument, judgment, order, writ or decree to which
it is a party or by which it is bound, (iii) under any note, indenture or
mortgage to which it is a party or by which it is bound, (iv) under any lease,
agreement, contract or purchase order to which it is a party or by which it is
bound or (v) of any provision of federal or state statute, rule or regulation
applicable to the Purchaser, in each case (other than clause (i)), which would
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement.

 

(e)                 Purchase Entirely for Own Account. This Agreement is made
with the Purchaser in reliance upon the Purchaser’s representation to the
Company, which by the Purchaser’s execution of this Agreement, the Purchaser
hereby confirms, that the Securities to be acquired by the Purchaser will be
acquired for investment for the Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that the Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of law. By
executing this Agreement, the Purchaser further represents that the Purchaser
does not presently have any contract, undertaking, agreement or arrangement with
any Person to sell, transfer or grant participations to such Person or to any
third Person, with respect to any of the Securities. If the Purchaser was formed
for the specific purpose of acquiring the Securities, each of its equity owners
is an accredited investor as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act. For purposes of this Agreement, “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity or any
government or any department or agency thereof.

 

(f)                  Disclosure of Information. The Purchaser has had an
opportunity to discuss the Company’s business, management, financial affairs and
the terms and conditions of the sale of the Securities with the Company’s
management.

 

(g)                Restricted Securities. The Purchaser understands that the
sale of the Securities to the Purchaser has not been, and will not be,
registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Purchaser’s representations as expressed herein. The Purchaser understands that
the Securities are “restricted securities” under applicable U.S. federal and
state securities laws and that, pursuant to these laws, the Purchaser must hold
the Securities indefinitely unless they are registered with the Securities and
Exchange Commission (the “SEC”) and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
The Purchaser acknowledges that the Company has no obligation to register or
qualify the Securities for resale, except pursuant to the Registration Rights.
The Purchaser further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements,
including the time and manner of sale, the holding period for the Securities,
and requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy. The Purchaser acknowledges that the Company filed a Registration
Statement for its initial public offering (“IPO”) with the SEC. The Purchaser
understands that the sale of the Securities hereunder is not, and is not
intended to be, part of the IPO, and that the Purchaser will not be able to rely
on the protection of Section 11 of the Securities Act with respect to such sale
of the Securities.

 

(h)                High Degree of Risk. The Purchaser understands that its
agreement to purchase the Securities involves a high degree of risk which could
cause the Purchaser to lose all or part of its investment.

 

(i)                  Accredited Investor. The Purchaser is an “accredited
investor” as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act.

 



 4 

 

 

(j)                  Foreign Investors. If the Purchaser is not a United States
person (as defined by Section 7701(a)(30) of the U.S. Internal Revenue Code of
1986, as amended), the Purchaser hereby represents that it has satisfied itself
as to the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Securities or any use of this Agreement,
including (i) the legal requirements within its jurisdiction for the purchase of
the Securities, (ii) any foreign exchange restrictions applicable to such
purchase, (iii) any governmental or other consents that may need to be obtained,
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale, or transfer of the Securities. The
Purchaser’s subscription and payment for and continued beneficial ownership of
the Securities will not violate any applicable securities or other laws of the
Purchaser’s jurisdiction.

 

(k)                No General Solicitation. Neither the Purchaser, nor any of
its officers, directors, employees, agents, stockholders or partners has either
directly or indirectly, including, through a broker or finder (i) to its
knowledge, engaged in any general solicitation, or (ii) published any
advertisement in connection with the sale of the Securities.

 

(l)                  Residence. The principal place of business of the
Purchaser’s general partner is the office located at the address of the
Purchaser set forth in Section 8(a) below.

 

(m)               Non-Public Information. The Purchaser acknowledges its
obligations under applicable securities laws with respect to the treatment of
material non-public information relating to the Company.

 

(n)                Adequacy of Financing. The Purchaser has, or will have at the
BPS Closing, available to it sufficient funds to satisfy its obligations under
this Agreement. As of the date hereof, the Utilization Limit is the Initial
Allocation Amount.

 

(o)                Affiliation of Certain FINRA Members. The Purchaser is
neither a person associated nor affiliated with any underwriter of the IPO of
the Company or, to its actual knowledge, any other member of the Financial
Industry Regulatory Authority (“FINRA”) that participated in the IPO of the
Company.

 

(p)                No Other Representations and Warranties; Non-Reliance. Except
for the specific representations and warranties contained in this Section 3 and
in any certificate or agreement delivered pursuant hereto, none of the Purchaser
nor any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and the sale and purchase of the Securities, and the Purchaser Parties
disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by the Company in Section 4 of
this Agreement and in any certificate or agreement delivered pursuant hereto,
the Purchaser Parties specifically disclaim that they are relying upon any other
representations or warranties that may have been made by the Company, any person
on behalf of the Company or any of the Company’s affiliates (collectively, the
“Company Parties”). Notwithstanding anything to the contrary in this Agreement,
nothing in this Section 3(p) shall limit any claim or cause of action (or
recovery in connection therewith) with respect to fraud.

 

4.             Representations and Warranties of the Company. The Company
represents and warrants to the Purchaser as follows:

 

(a)                Incorporation and Corporate Power. The Company is an exempted
company duly incorporated and validly existing and in good standing under the
laws of the Cayman Islands and has all requisite corporate power and authority
to carry on its business as presently conducted and as proposed to be conducted.
The Company has no subsidiaries.

 

(b)                Capitalization. The authorized share capital of the Company
consists, as of the date hereof, of:

 

(i)                  500,000,000 Class A Ordinary Shares, 82,800,000 of which
are issued and outstanding;

 

(ii)                50,000,000 Class B ordinary shares of the Company, par value
$0.0001 per share, 25,700,000 of which are issued and outstanding; and all of
the outstanding Class B ordinary shares of the Company have been duly
authorized, are fully paid and nonassessable and were issued in compliance with
all applicable laws; and

 



 5 

 

 

(iii)              1,000,000 preference shares, none of which are issued and
outstanding.

 

(c)                 Authorization. All corporate action required to be taken by
the Company’s Board of Directors and shareholders in order to authorize the
Company to enter into this Agreement, and to issue the Backstop Purchase Shares
at the BPS Closing has been taken or will be taken prior to the BPS Closing, as
applicable. All action on the part of the shareholders, directors and officers
of the Company necessary for the execution and delivery of this Agreement, the
performance of all obligations of the Company under this Agreement to be
performed as of the BPS Closing, and the issuance and delivery of the Backstop
Purchase Shares and the securities issuable upon conversion or exercise of the
Backstop Purchase Shares has been taken or will be taken prior to the BPS
Closing, as applicable. This Agreement, when executed and delivered by the
Company, shall constitute the valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies, or (iii) to the extent the indemnification provisions
contained in the Registration Rights may be limited by applicable federal or
state securities laws.

 

(d)                Valid Issuance of Backstop Purchase Shares.

 

(i)                  The Backstop Purchase Shares, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement and registered in the register of members of the Company, will be
validly issued, fully paid and nonassessable and free of all preemptive or
similar rights, liens, encumbrances and charges with respect to the issue
thereof and restrictions on transfer other than restrictions on transfer
specified under this Agreement, applicable state and federal securities laws and
liens or encumbrances created by or imposed by the Purchaser. Assuming the
accuracy of the representations of the Purchaser in this Agreement and subject
to the filings described in Section 4(e) below, the Backstop Purchase Shares
will be issued in compliance with all applicable federal and state securities
laws.

 

(ii)                No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person (as defined below), except for a Disqualification Event as to which Rule
506(d)(2)(ii)–(iv) or (d)(3), is applicable. “Company Covered Person” means,
with respect to the Company as an “issuer” for purposes of Rule 506 promulgated
under the Securities Act, any Person listed in the first paragraph of Rule
506(d)(1).

 

(e)                 Governmental Consents and Filings. Assuming the accuracy of
the representations and warranties made by the Purchaser in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
any filings pursuant to Regulation D of the Securities Act, applicable state
securities laws, and pursuant to the Registration Rights.

 

(f)                  Compliance with Other Instruments. The execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated by this Agreement by the Company will not result in any violation
or default (i) of any provisions of the Company’s Memorandum and Articles or its
other governing documents, (ii) of any instrument, judgment, order, writ or
decree to which the Company is a party or by which the Company is bound, (iii)
under any note, indenture or mortgage to which the Company is a party or by
which the Company is bound, (iv) under any lease, agreement, contract or
purchase order to which the Company is a party or by which the Company is bound
or (v) of any provision of federal or state statute, rule or regulation
applicable to the Company, in each case (other than clause (i)) which would have
a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement.

 

(g)                Operations. As of the date hereof, the Company has not
conducted any operations other than organizational activities and activities in
connection with its IPO, its search for a Business Combination and financing in
connection therewith.

 



 6 

 

 

(h)                Foreign Corrupt Practices. Neither the Company, nor, to the
knowledge of the Company, any director, officer, agent, employee or other Person
acting on behalf of the Company has, in the course of its actions for, or on
behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

(i)                  Compliance with Anti-Money Laundering Laws. The operations
of the Company are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements and all applicable
U.S. and non-U.S. anti-money laundering laws, rules and regulations, including
those of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the USA Patriot Act of 2001 and the applicable money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company with respect to the Anti-Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

(j)                  Absence of Litigation. There is no action, suit,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
the Company’s officers or directors, whether of a civil or criminal nature or
otherwise, in their capacities as such.

 

(k)                No General Solicitation. Neither the Company, nor any of its
officers, directors, employees, agents or shareholders has either directly or
indirectly, including through a broker or finder, (i) engaged in any general
solicitation, or (ii) published any advertisement in connection with the sale of
the Backstop Purchase Shares.

 

(l)                  No Other Representations and Warranties; Non-Reliance.
Except for the specific representations and warranties contained in this Section
4 and in any certificate or agreement delivered pursuant hereto, none of the
Company Parties has made, makes or shall be deemed to make any other express or
implied representation or warranty with respect to the Company, the sale and
purchase of the Backstop Purchase Shares, the IPO or a potential Business
Combination, and the Company Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made
by the Purchaser in Section 3 of this Agreement and in any certificate or
agreement delivered pursuant hereto, the Company Parties specifically disclaim
that they are relying upon any other representations or warranties that may have
been made by any of the Purchaser Parties. Notwithstanding anything to the
contrary in this Agreement, nothing in this Section 4(l) shall limit any claim
or cause of action (or recovery in connection therewith) with respect to fraud.

 

5.             Additional Agreements, Acknowledgements and Waivers of the
Purchaser.

 

(a)                 Trust Account.

 

(i)                  The Purchaser hereby acknowledges that it is aware that the
Company has established a trust account (the “Trust Account”) for the benefit of
its public shareholders in connection with the closing of the Company’s IPO. The
Purchaser, for itself and its affiliates, hereby agrees that it has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account, or any distributions therefrom, or any other asset of the Company as a
result of any liquidation of the Company, except for redemption and liquidation
rights, if any, the Purchaser may have in respect of any Class A Ordinary Shares
issued in the IPO (the “Public Shares”) held by it.

 

(ii)                The Purchaser hereby agrees that it shall have no right of
set-off or any right, title, interest or claim of any kind (“Claim”) to, or to
any monies in, the Trust Account, or any distributions therefrom and hereby
irrevocably waives any Claim to, or to any monies in, the Trust Account, or any
distributions therefrom, that it may have now or in the future, except for
redemption and liquidation rights, if any, the Purchaser may have in respect of
any Public Shares held by it. In the event the Purchaser has any Claim against
the Company under this Agreement, the Purchaser shall not pursue such Claim
against the Trust Account or against the property or any monies in the Trust
Account, or any distributions therefrom, except for redemption and liquidation
rights, if any, the Purchaser may have in respect of any Public Shares held by
it.

 



 7 

 

 

(b)                No Short Sales. The Purchaser hereby agrees that neither it,
nor any person or entity acting on its behalf or pursuant to any understanding
with it, will engage in any Short Sales with respect to securities of the
Company prior to the Business Combination Closing. For purposes of this Section
4(b), “Short Sales” shall include all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Securities Exchange Act of 1934, as
amended, and all types of direct and indirect stock pledges (other than pledges
in the ordinary course of business as part of prime brokerage or borrowing
arrangements), forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

 

(c)                 Other Backstop Agreement. In the event the Purchaser enters
into an Other Backstop Agreement with an Other SPAC prior to the Closing, such
Other Backstop Agreement shall be in the form of this Agreement (with only such
changes as necessary to reflect such Other SPAC is the “Company” under the
“Agreement” or such other changes as would not affect the Company’s ability to
be first to issue a Utilization Notice in accordance with the terms hereof).

 

6.             BPS Closing Conditions.

 

(a)                 The obligation of the Purchaser to purchase the Backstop
Purchase Shares at the BPS Closing under this Agreement shall be subject to the
fulfillment, at or prior to the BPS Closing of each of the following conditions,
any of which, to the extent permitted by applicable laws, may be waived by the
Purchaser:

 

(i)                  The Business Combination shall be consummated substantially
concurrently with, and immediately following, the purchase of the Backstop
Purchase Shares;

 

(ii)                The representations and warranties of the Company set forth
in Section 4 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the BPS Closing, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

 

(iii)              The Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Company at or
prior to the BPS Closing;

 

(iv)               The then-current Utilization Limit shall be greater than $0;

 

(v)                The Company shall have greater than zero (0) Class A Ordinary
Shares subject to redemptions in accordance with its Memorandum and Articles,
which redemptions have not been withdrawn, for which no alternative equity
financing sources have been identified;

 

(vi)               Investors (direct and indirect) of the Purchaser with opt-out
rights shall not have exercised such opt-out rights in respect of the Business
Combination; and

 

(vii)             No order, writ, judgment, injunction, decree, determination,
or award shall have been entered or threatened by or with any governmental,
regulatory, or administrative authority or any court, tribunal, or judicial, or
arbitral body, and no other legal restraint or prohibition shall be in effect or
threatened, that makes the consummation of the transactions contemplated hereby
illegal or prevents the consummation of the transactions contemplated hereby.

 



 8 

 

 

(b)           The obligation of the Company to sell the Backstop Purchase Shares
at the BPS Closing under this Agreement shall be subject to the fulfillment, at
or prior to the BPS Closing of each of the following conditions, any of which,
to the extent permitted by applicable laws, may be waived by the Company:

 

(i)                  The Business Combination shall be consummated substantially
concurrently with, and immediately following, the purchase of the Backstop
Purchase Shares;

 

(ii)                The representations and warranties of the Purchaser set
forth in Section 3 of this Agreement shall have been true and correct as of the
date hereof and shall be true and correct as of the BPS Closing, as applicable,
with the same effect as though such representations and warranties had been made
on and as of such date (other than any such representation or warranty that is
made by its terms as of a specified date, which shall be true and correct as of
such specified date), except where the failure to be so true and correct would
not have a material adverse effect on the Purchaser or its ability to consummate
the transactions contemplated by this Agreement;

 

(iii)              The Purchaser shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Purchaser at
or prior to the BPS Closing; and

 

(iv)               No order, writ, judgment, injunction, decree, determination,
or award shall have been entered or threatened by or with any governmental,
regulatory, or administrative authority or any court, tribunal, or judicial, or
arbitral body, and no other legal restraint or prohibition shall be in effect or
threatened, that makes the consummation of the transactions contemplated hereby
illegal or prevents the consummation of the transactions contemplated hereby.

 

7.             Termination. This Agreement may be terminated at any time prior
to the BPS Closing:

 

(a)           by written consent of each of the Company and the Purchaser; or

 

(b)           automatically:

 

(i)                 upon the consummation of the Business Combination (whether
or not a Utilization Notice has been delivered and Backstop Purchase Shares have
been purchased hereunder); or

 

(ii)                if a Business Combination is not consummated within 24
months from the closing of the IPO, or such later date as may be approved by the
Company’s shareholders in accordance with the Memorandum and Articles.

 

In the event of any termination of this Agreement pursuant to this Section 7,
the BPS Purchase Price, if previously paid, and all Purchaser’s funds paid in
connection herewith shall be promptly returned to the Purchaser in accordance
with written instructions provided by the Purchaser to the Company, and
thereafter this Agreement shall forthwith become null and void and have no
effect, without any liability on the part of the Purchaser or the Company and
their respective directors, officers, employees, partners, managers, members, or
shareholders and all rights and obligations of each party shall cease; provided,
however, that nothing contained in this Section 7 shall relieve either party
from liabilities or damages arising out of any fraud or willful breach by such
party of any of its representations, warranties, covenants or agreements
contained in this Agreement. Section 5(a) shall survive termination of this
Agreement.

 

8.                   General Provisions.

 

(a)                 Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt, or (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile (if any)
during normal business hours of the recipient, and if not sent during normal
business hours, then on the recipient’s next Business Day, (c) five (5) Business
Days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: CC Neuberger Principal Holdings II, 200
Park Avenue, 58th Floor, New York, New York 10166, Attn: Douglas Newton, email:
newton@cc.capital, with a copy to the Company’s counsel at: Kirkland & Ellis
LLP, 601 Lexington Avenue, New York, New York 10022, Attn: Christian O. Nagler,
Esq., Lauren M. Colasacco, P.C., and Peter S. Seligson, Esq., email:
cnagler@kirkland.com, lauren.colasacco@kirkland.com and
peter.seligson@kirkland.com, fax: (212) 446-4900.

 



 9 

 

 

All communications to the Purchaser shall be sent to Neuberger Berman
Opportunistic Capital Solutions Master Fund L.P., c/o Neuberger Berman
Investment Advisers LLC, 1290 Avenue of the Americas, New York, New York 10104,
Attention: Lawrence Kohn, Ralph DeFeo and Ephraim Lemberger, email:
lawrence.kohn@nb.com, ralph.defeo@nb.com and ephraim.lemberger@nb.com, or to
such e-mail address, facsimile number (if any) or address as subsequently
modified by written notice given in accordance with this Section 8(a).

 

(b)                No Finder’s Fees. Other than fees payable to the underwriters
of the IPO or any other investment bank or financial advisor who assists the
Company in sourcing targets for a Business Combination, which fees shall be the
responsibility of the Company, each party represents that it neither is nor will
be obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

(c)                 Entire Agreement. This Agreement, together with any
documents, instruments and writings that are delivered pursuant hereto or
referenced herein, constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

(d)                No Third Party Beneficiaries. This letter shall be binding
on, and inure solely to the benefit of, the parties hereto and their respective
successors and assigns, and nothing set forth in this letter shall be construed
to confer upon or give any Person, other than the parties hereto and their
respective successors and permitted assigns, any benefits, rights or remedies
under or by reason of, or any rights to enforce or cause the Company to enforce,
this Agreement.

 

(e)                 Successors. All of the terms, agreements, covenants,
representations, warranties, and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties hereto and their
respective successors. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(f)                Assignments. Except as otherwise specifically provided
herein, no party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Notwithstanding the foregoing, the Purchaser may assign and
delegate all or a portion of its rights and obligations to purchase the Backstop
Purchase Shares to one or more other persons upon the consent of the Company
(which consent shall not be unreasonably conditioned, withheld or delayed);
provided, however, that no consent of the Company shall be required if such
assignment or delegation is to an affiliate of the Purchaser; provided, further,
that no such assignment or delegation shall relieve the Purchaser of its
obligations hereunder (including its obligation to purchase the Backstop
Purchase Shares) and the Company shall be entitled to pursue all rights and
remedies against the Purchaser subject to the terms and conditions hereof. Any
purported assignment or assumption of this Agreement or any right or obligation
hereunder in contravention of this Section 8(f) shall be void ab initio.

 



 10 

 

 

(g)                Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

 

(h)                Headings. The section headings contained in this Agreement
are inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

 

(i)                  Governing Law. This Agreement, the entire relationship of
the parties hereto, and any dispute between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of New York,
without giving effect to its choice of laws principles.

 

(j)                  Jurisdiction. The parties (i) hereby irrevocably and
unconditionally submit exclusively to the jurisdiction of the state courts of
New York located in the Borough of Manhattan and to the jurisdiction of the
United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (ii) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in state courts of New York
located in the Borough of Manhattan or the United States District Court for the
Southern District of New York, and (iii) hereby waive, and agree not to assert,
by way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.

 

(k)                Waiver of Jury Trial. The parties hereto hereby waive any
right to a jury trial in connection with any litigation pursuant to this
Agreement and the transactions contemplated hereby.

 

(l)                  Amendments. This Agreement may not be amended, modified,
waived or supplemented as to any particular provision, except with the prior
written consent of each of the Company and the Purchaser.

 

(m)               Waiver of Damages. Notwithstanding anything to the contrary
contained herein, in no event shall any party be liable for consequential,
special, exemplary or punitive damages in connection with this Agreement.

 

(n)                Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party hereto or to
any circumstance, is adjudged by a governmental authority, arbitrator, or
mediator not to be enforceable in accordance with its terms, the parties hereto
agree that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

(o)                Expenses. Each of the Company and the Purchaser will be
responsible for payment of its own costs and expenses incurred in connection
with the preparation, execution and performance of this Agreement and the
consummation of the transactions contemplated hereby, including all fees and
expenses of agents, representatives, financial advisors, legal counsel and
accountants. The Company shall be responsible for the fees of its transfer
agent, stamp taxes and all of The Depository Trust Company’s fees associated
with the issuance and resale of the Securities and the securities issuable upon
conversion or exercise of the Securities.

 

(p)                Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 



 11 

 

 

(q)                Waiver. No waiver by any party hereto of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent occurrence.

 

(r)                  Confidentiality. Except as may be required by law,
regulation or applicable stock exchange listing requirements, or upon the
request of a governmental authority, unless and until the transactions
contemplated hereby and the terms hereof are publicly announced or otherwise
publicly disclosed by the Company, the parties hereto shall keep confidential
and shall not publicly disclose the existence or terms of this Agreement.

 

(s)                 Specific Performance; Enforcement. The Purchaser agrees that
irreparable damage may occur in the event any provision of this Agreement was
not performed by the Purchaser in accordance with the terms hereof and that the
Company shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or equity, without a requirement to post
bond or any other security. This Agreement may be enforced only by the Company
and the Purchaser, and none of the Company’s direct or indirect creditors nor
any other person that is not a party to this Agreement shall have any right to
enforce this Agreement or to cause the Company to enforce this Agreement.

 

[Signature Page Follows]

 



 12 

 



 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.



 

CC NEUBERGER PRINCIPAL HOLDINGS II       By:   /s/ Matthew Skurbe   Name:
Matthew Skurbe   Title: Chief Financial Officer               NEUBERGER BERMAN
OPPORTUNISTIC CAPITAL SOLUTIONS MASTER FUND L.P.   By: Neuberger Berman
Investment Advisers, as investment adviser       By: /s/ Charles Kantor   Name:
Charles Kantor   Title: Managing Director  

  



[Signature Page to Backstop Facility Agreement]

 

 